 1 CANDICE L. FIELDS - SBN 172174
   CANDICE FIELDS LAW
 2 520 Capitol Mall, Suite 750
   Sacramento, CA 95814
 3 Telephone: (916) 414-8050
   Facsimile: (916) 414-8050
 4

 5 Attorneys for Defendant
   Robert Joseph Maher
 6

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-058-JAM
11                                Plaintiff,             STIPULATION TO CONTINUE SENTENCING;
                                                         ORDER THEREON
12                          v.
                                                         DATE: June 8, 2021
13   ROBERT JOSEPH MAHER                                 TIME: 9:30 a.m.
                                                         JUDGE: Hon. John A. Mendez
14                               Defendant.
15

16

17

18          IT IS HEREBY STIPULATED by and between the parties, through their respective counsel,

19 Assistant United States Attorney Robert Artuz, counsel for plaintiff, and Candice Fields, counsel for

20 defendant, that the sentencing hearing currently set for June 8, 2021, at 9:30 a.m., before the Honorable

21 John A. Mendez, may be continued to June 22, 2021, at 9:30 a.m.

22          The basis for this request is as follows: On March 2, 2021, the Court entered defendant Maher’s

23 plea to Counts 5 & 20 of the Indictment and adjudged the defendant guilty. The matter was referred to

24 U.S. Probation for preparation of a Presentence Report. However, in light of General Order 618, and

25 state and local stay-at-home orders, it was difficult for counsel and the assigned Probation Officer to

26 coordinate a Probation Interview with the defendant via video. Additional time is needed to prepare the

27 informal and final Presentence Report and to prepare defendant’s case for sentencing. The government

28 does not object to a continuance.

      STIPULATION TO CONTINUE SENTENCING; ORDER          1
      THEREON
 1        The following amended scheduling order shall apply:

 2        Judgment and sentencing date:          June 22, 2021

 3        Reply or statement of non opp:         June 15, 2021

 4        Motion for correction of PSR filed: June 8, 2021

 5        PSR filed:                             June 1, 2021

 6        Objections to PSR delivered:           May 25, 2021

 7        Draft PSR disclosed:                   May 11, 2021

 8

 9   Dated: May 3, 2021                                    MCGREGOR W. SCOTT
                                                           United States Attorney
10
                                                           /s/ ROBERT ARTUZ
11                                                         ROBERT ARTUZ
                                                           Assistant United States Attorney
12

13

14   Dated: May 3, 2021                                     CANDICE FIELDS LAW
15

16                                                          /s/ CANDICE L. FIELDS
                                                            CANDICE L. FIELDS
17                                                          Counsel for Defendant Robert J. Maher
18

19

20

21
                                                   ORDER
22
          IT IS SO ORDERED.
23

24

25   Dated: May 3, 2021                                    /s/ John A. Mendez
26                                                         THE HONORABLE JOHN A. MENDEZ
                                                           UNITED STATES DISTRICT COURT JUDGE
27

28

     STIPULATION TO CONTINUE SENTENCING; ORDER         2
     THEREON
